Case 6:19-cv-00651-MJJ-PJH Document1 Filed 05/21/19 Page 1of4PageID#: 1

 

MICHAEL MOREAU CIVIL ACTION NO.

VERSUS UNITED STATES DISTRICT COURT

REPLACEMENT PARTS, INC, WESTERN DISTRICT OF LOUISIANA

BUMPER TO BUMPER,

AND CROW-BURLINGAME Co. JURY TRIAL REQUESTED
COMPLAINT

Plaintiff MICHEAL MOREAU (“Moreau”), a competent individual of majority and
domiciled in St. Landry Parish, Louisiana, alleges in support of this Complaint the following:
1.
Made Defendants herein are:
A) Replacement Parts, Inc., an Arkansas corporation with headquarters located at
1901 E Roosevelt Rd, Little Rock, Arkansas 72206 and a principle place of business in Louisiana
located at 130 Desiard St. 7" Floor, Monroe, Louisiana 71210;
B) Bumper to Bumper Auto Parts, a Texas company with headquarters located at
2706 Treble Creek, San Antonio, Texas 70258 and a principle place of business in Louisiana
located at 314 Cypress, West Monroe, Louisiana 71291; and
C) Crow-Burlingame Company, an Arkansas corporation with headquarters located
at 1901 E Roosevelt Rd, Little Rock, Arkansas 72206 and a principle place of business in Louisiana
located at 314 Cypress, West Monroe, Louisiana 71291.
2.
Defendants, upon information and belief, are co-owners of Bumper to Bumper Auto
Parts/Crow Burlingame situated and doing business in Port Barre, Louisiana. This location is

designated as store #181.
Case 6:19-cv-00651-MJJ-PJH Document1 Filed 05/21/19 Page 2 of 4 PagelID#: 2

3.

Ai all times relevant to this Complaint, Moreau was employed by Defendants’ Port Barre,

Louisiana store #181 for approximately 15 years.
4.

Moreau’s employment was based on a 50 hour per week salary. However, more weeks
than not, Mr. Moreau worked well over 50 hours and not once received overtime pay. Indeed,
defendants’ misclassified Moreau as exempt from the payment of overtime compensation under
the provisions of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 216 et. seq.

5.

Defendants’ had no probable cause to misclassify Moreau as exempt from the payment of
overtime under the FLSA.

6.

Based on his duties and authority, Moreau was not a bona fide executive, administrative,
or professional employee, which would exempt him from the payment of overtime under the
FLSA.

7.

Moreau was terminated by defendants sometime in early 2019. Moreau is unable to provide
a date for the termination because defendants’ failed to advise Moreau of the termination. Rather,
Moreau learned about the termination from his insurer when his medical benefits had been
terminated.

8.
Defendants are liable to Moreau for unpaid overtime, liquidated damages, attorney’s fees,

and costs of this action.
Case 6:19-cv-00651-MJJ-PJH Document1 Filed 05/21/19 Page 3 of 4 PagelID#: 3

9.

Moreau respecifuily requests a irial by jury.

WHEREFORE, Plaintiff Michael Moreau prays that Defendants, Replacement Parts, Inc.,
Bumper to Bumper Auto Parts, and Crow-Burlingame Company after all due proceedings, there
be judgment in favor of Michael Moreau and against Defendants, Replacement Parts, Inc., Bumper
to Bumper Auto Parts, and Crow-Burlingame Company, in solido, in the full amount of all past
due overtime wages owed to Michael Moreau, liquidated damages, attorney’s fees, and all costs

of these proceedings, and all other relief to which Michael Moreau may be entitled.

Respectfully submitted,

 

TRAVIS J /BROUSSARD (#33036)

TYLER RUSH (#38069)

Durio, McGoffin, Stagg & Ackermann

220 Heymann Boulevard (70503)

Post Office Box 51308

Lafayette, LA 70505-1308

Phone: (337) 233-0300

Fax: (337) 233-0694

Email: Travis@dmsfirm.com
ler@dmsfirm.com

   

Counsel for Plaintiff, Michael Moreau
Case 6:19-cv-00651-MJJ-PJH Document1 Filed 05/21/19 Page 4 of 4 PagelID#: 4

 

MICHAEL MOREAU CIVIL ACTION NO.

VERSUS UNITED STATES DISTRICT COURT

REPLACEMENT PARTS, INC, WESTERN DISTRICT OF LOUISIANA

BUMPER TO BUMPER,

AND CROW-BURLINGAME CO. JURY TRIAL REQUESTED
VERIFICATION

BEFORE ME, the undersigned Notary Public, personally came and appeared MICHAEL
MOREAU, who, after first being duly sworn, did depose and state the following:
1.
I am a person of the full age of majority and resident of the Parish of St. Landry, State of
Louisiana.
2.
I have read the allegations asserted in the Complaint and affirm them to be true and

correct to the best of my knowledge, information, and belief.

Michael Moreau, Affiant

SWORN AND SUSCRIBED before me, Notary, this “20 day of May, 2019 at

Lafayette, Louisiana.

 

FF NOTARY PUBLIC Se "
X

 

wy
Fe
=o
20
2 &
=O
Ss
1, NA
HINAWW

"Ny, "
